c,




Te/£>                                               je




                                              o



                                              33-
                                              1—
                                              CD


                               5    fv.       CD




                               r ^T       •   ro
                                              ••

                               sj   He,




                          Pc




                  ■




                      ,


             :■
                          t7
                          0

                                c


     2015AUGIO PH12: UU


           At



o
in




                           h
                               rq




                               i-




K.    -O


      c
           D